                                                                                tsA
General Complaint
                                                                                        ° sNcrc°ugr
                                                                                                 fBx,4s

                         IN THE UNITED STATES DISTRICT COURT                          JUL
                          FOR THE EASTERN DISTRICT OF TEXAS
                                                                          by
                                                                         d uty
 Shcke a Patrice Iby ies
                                                             Case Number : j * f V 3 2


List/the full name of each p intiff in tiny ction.

VS.


Beaummi Transii SyST&rY]


List the full name of each defendant in this action.
Do not use et al .


Attach additional pages if necessary.

       ATTEMPT TO SECURE COUNSEL:

       Please answer the following concerning your attempt to secure counsel.

       A. In the preparation of this suit, I have attempted to secure the aid of an
               attorney as follows: (circle one)

               1. Employ Counsel
               2. Court - Appointed Counsel
               3. Lawyer Referral Service of the State Bar of Texas,
                    P. O. Bo 12487, Austin, Texas 78711.

       B.      List the name(s) and address(es) of the attorney(s):
c.     Results of the conference with counsel:




List previous lawsuits:

A. Have you filed other lawsuits in state of federal court dealing with the sa           acts
      involved in this action or any other incidents? Yes _ ,                        No

B. If your answer to A is yes , describe the lawsuit in the space below.
        If there is more than one lawsuit, attach a separate piece of paper describing
       each.


       1. Approximate file date of lawsuit:

       2. Parties to previous lawsuit(s):

               Plaintiff

               Defendant

       Attach a separate piece of paper for additional plaintiffs or defendants.

       3. Identify the court the lawsuit was filed. If federal, name the district. If
               state, name the county.




       4. Docket number in other court.



       5. Name of judge to whom the case was assigned.



       6. Disposition: Was the case dismissed, appealed or still pending?




       7. Approximate date of disposition.
III.   Parties to this suit:

       A. List the Ml name a d address of each plaintiff:

               pia #1 Sh 6 kP& '



               Pla #2                            (xrrj l <Tr


                                                                                     - 1110?)
       B.      List the full name of each defendant, their official position, place of employment
               and full mailing address.
                                               A        v       B

               Dft #1 .f\p„aqm,or)r
               "(ifi / hamrnr/plIransif
                                  Bus driver

               sbomiay p>n ] rx rno\
               Dft #2: M man.Ton ftaptaQjef
                               Mi l am                     f-
                fip/yim/pn t Trcma h
                ft#3 Chri iopher 5, Boone ALCfl
                Direchr
                Ml Main                      mmol                                          ij
              Attach a separate sheet for additional parties.
IV: Statement of Claim:

      State as briefly as possible the fact of your case. Describe how each defendant is
      involved. Include the names of other persons involved with dates and places. Do not
      give any legal arguments or cite cases or statutes. If you intend to allege a number of
      related claims, number and set forth each claim in a separate paragraph. Use as much
      space as you need, attaching additional pages if necessary.



      fin Tues ay July ! > oM r\t tny Son
      md Gnai /6 n /as -hhe C/Vv bus,
       Th ha                 riv&Y' ui me f/io my kids
       'we e makin ¦/•£>( ? muc k poifie &iid
      Mier-Perinn wfi-h ih - (                                       y Q-f fithex
                              ij                  ii                  f              .          ,
          ss nejPjfiS) 'Bn                         jhar sh , was g ikj to pHf
     U5 of tho faus* My 6on yeiie out ag& t
     cho cho faiV\ and 6he respo ded b
     to pyi us-jg . H b Gi aid, Then I
     fljKed her /he/d wa Z sto peee j to do he&e
      chieJc/re-n ()rp. -Pnur and Oi i/g, y<SOA nld) Pd 'h
      Tapp, fie/C frwuPhe,j h&ype just
      little, kids, fk&n fifte proceede to pull t& the
      Side. &f the road and call h r w(Mayer md
      hath h r and he, mw/wapr Stiicl the- 6he was
      Wit in he ri hts to ats us gx
      Whil (all etla Tm tryi o eKpfoih that
    th se @r c ifJ ren nd or e £> f them i S
     det/elopm nt&iNchall&nqed md has disabilities.
     goth h and her memd tn both hreatened
      o call th p&lice &n hs, and make us edr
     o her h s,
V. Relief: State Briefly exactly what you want the court to do for you. Make no legal
        arguments and do not cite cases or statutes. Attach additional pages if necessary.


        T         ¦fo bcMwp&flfifl-hed in ih&
        ( Meuiirf e-ftf ljQfifljOno dollar beco . f .
         &('f the p(fin)e.fY\h(>]f'rq6SMen s res
       nnd mxi      is whole- ordea has cmmd,
       ftlso T- wa Id hoto?? -herb i e ha driver
       &nd her ymna r w ll be eprimanded
       -fnr Viola dma /n l+iplf3. ncjkh erf me and fads,
Signed this t2.                        ~ h day of J Ct /                          , 20
                                                            (Moijuh) (Year)




I declare (certify, verify or state) under penalty of perjury that the foregoing is true and correct.


Executed on: 7 ~ A® M
                           Date
